Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 1 of 13

Martin F. Casey

Gregory G. Barnett

CASEY & BARNETT, LLC
305 Broadway, Ste 1202

New York, New York 10007
(212) 286-0225

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR.K
X

 

HDI GLOBAL SE afs/0 DAIMLER AG and a/S/o
MERCEDES BENZ USA LLC 19 Civ.

Plaintiff,
M
- against -

M/V HONOR her engines, tackle, boilers, etc.,

in rem; FIDELIO LIMITED PARTNERSHIP INC.;
AMERICAN ROLL-ON ROLL-OFF CARRIER
LLC; and INTERNATIONAL AUTO LOGISTICS,
INC.

Defendant.
X

 

Plaintiff, HDI GLOBAL SE a/s/o DAIMLER AG and a/s/o Mercedes-Benz USA LLC,

by and through its attorneys, Casey & Barnett LLC, as and for its Complaint, alleges upon

information and belief as follows:

JURISDICTION

1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and Within the meaning of 28 U.S.C. § 1333.

2. Venue is proper and this Court has jurisdiction over the defendants on the basis of

their systematic and continuous business contacts and presence in the United States and this

District, as well as their status as parties to agreements providing for the selection of this Court

as a forum for resolution of disputes relating to the subject matter of this lawsuit.

Case 1:19-CV-00923-AT Document 1 Filed 01/30/19 Page 2 of 13

PARTIES

3. At all material times, HDI Global SE (hereinafter "HDI“ or "Plaintiff') was and is
a corporation with an office and place of business located at HDI-Platz 1, Hannover 30659
Germany and is the lead subrogated underwriter of a consignment of Daimler vehicles Which
suffered physical damage while laden on board the M/V HONOR, as more specifically described
below.

4. At all material times, DAIMLER AG (hereinafter "Daimler" or "Plaintiff‘) was
and is a corporation with its principal place of business located at Siemenstrasse 7, Stuttgart
70469 Germany and was the owner and/or shipper of various new vehicles laden aboard the
captioned vessel, as more specifically described below, which suffered physical damage while on
board the M/V HONOR.

5. At all material times, MERCEDES BENZ USA LLC (hereinafter "Daimler" or
"Plaintiff") was and is a limited liability company with its principal place of business located at
One Mercedes Benz Drive, Sandy Springs, Georgia 30328 and was the owner and/or receiver of
various new vehicles laden aboard the captioned vessel, as more specifically described below,
Which suffered physical damage while on board the l\/I/V HONOR.

6. At all material times, defendant, Fidelio Limited Partnership, Inc.. (hereinafter
“Vessel Defendant” or “Fidelio”) was and is a corporation with an office and place of business
located at 188 Broadway, Suite l, Woodcliff Lake, New Jersey 07677 and at all relevant times,
was and is still doing business within the jurisdiction of this Honorable Court and was the

registered owner of the M/V HONOR.

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 3 of 13

7. At all material times, defendant, American Roll-On Roll-Off Carrier LLC
(hereinafter “Vessel Defendant” or “American Carrier”) was and is a limited liability company
with an office and place of business located at l Maynard Drive, 3rd Floor, Park Ridge, New
Jersey 07656 and at all relevant times, was and is still doing business Within the jurisdiction of
this Honorable Court and was the beneficial owner and operator of the M/V HONOR.

8. At all material times, defendant M/V HONOR (hereinafter "the Vessel" or
"Vessel Defendant") is an ocean going car carrier owned and operated by defendants, as more
specifically described above, that carried vehicles which are the subject matter of this lawsuit,
from Europe to the United States.

9. At all material times, defendant, Intemational Auto Logistics, Inc. (hereinafter
“Cargo Shipper Defendant” or “IAL”) was and is a corporation with an office and place of
business located at 110 Office Park Lane, Suite 200, San Simon's Island, Georgia 31522 and at
all relevant times, was and is still doing business within the jurisdiction of this Honorable Court
as a shipper of vehicles to the United States, and was the named shipper of a certain Nissan
Rogue personally owned vehicle ("POV") that was the initiating cause of the fire on board the
vessel, as more specifically described below.

10. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

11. During February 2017, consignments consisting of various personally owned

vehicles (hereinafter "POVs“), were delivered to the Vessel and to the Vessel Defendants and/or

their agents in Bremerhaven, Germany and/or Southarnpton, England for delivery to Baltimore,

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 4 of 13

Maryland, Galveston, Texas, Brunswick, Georgia and Charleston, South Carolina, including a
Nissan Rogue vehicle, more specifically described below. Bills of lading for these vehicles were
issued by defendant ARC and/or non-party Wallenius Wilhelmsen Logistics to, inter alia,
defendant IAL.

12. On or about February 21, 2017, a consignment consisting of 600 new Daimler
vehicles, then being in good order and condition, were delivered to the M/V HONOR and to the
Vessel Defendants and/or their agents in Bremerhaven, Germany for transportation to Baltimore,
Maryland, all in consideration of an agreed upon freight, pursuant to Wellenius Wilhelmsen
Lines seaway bill number MCB705BAL01 dated February 21, 2017.

13. On or about February 21, 2017, a consignment consisting of 150 new Daimler
Sprinter HiVans, then being in good order and condition, were delivered to the M/V HONOR
and to the Vessel Defendants and/or their agents in Bremerhaven, Germany for transportation to
Baltimore, Maryland, all in consideration of an agreed upon freight, pursuant to Wellenius
Wilhelmsen Lines seaway bill number MCB705BAL02 dated February 21, 2017.

14. Thereafter, the aforementioned consignments of Daimler vehicles were loaded
aboard the M/V HONOR and the vessel departed Bremerhaven.

15. The last consignment of vehicles were loaded on board the Vessel in
Southampton and the Vessel departed from Southampton on February 23, 2017, destined for the
United States.

16. In the early morning hours of February 24, 2017 a fire broke out on board the
subject vessel in the upper vehicle cargo deck, commonly known on the vessel as the "Garage

Deck".

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 5 of 13

17. The fire was put out by the vessel's crew utilizing the fire fighting system on
board the vessel. The Cargo Holds in Zone A, including the Upper Deck (Garage) and Deck nos.
1 through 3 were flooded with C02 and the vehicles in those holds suffered damage as a result of
the fire.

18. After the fire was extinguished the vessel returned to Southampton for inspection
by authorities before ultimately continuing on to the United States for discharge of her cargo.

19. Certain of the Daimler vehicles were not in the same good order and condition
When discharged as they had been When first delivered to the M/V HONOR and the Vessel
Defendants. To the contrary, certain of the 600 Daimler vehicles as Well as certain of the 150
Daimler Sprinter HiVan vehicles were physically damaged as a result of the fire.

20. Due to the manner in Which the vehicles were eventually discharged in Baltimore
by Vessel Defendants and/or their agents, Daimler Was unable to distinguish which vehicles had
been stowed in Zone A of the Vessel, and thus affected by the fire and/or discharge of C02.
Thus, additional costs and expenses were incurred in sorting and cleaning all Daimler vehicles.

21. The costs incurred By Daimler in inspecting, surveying, repairing, and salvaging
the Daimler vehicles, and the reduced valuations of said vehicles due to the damage sustained as
a result of the fire on board the M/V Honor resulted in damages to Plaintiff in the approximate
amount of $1,250,000.00.

22. Upon information and belief, the origin of the fire has been attributed to a 2010
Nissan Rogue vehicle, VIN number JN8ASSMT9AW023490 ("hereinafter "Subject Nissan
vehicle") that was loaded in Bremerhaven, Germany and carried on board the vessel pursuant to
bill of lading no. AROFDEBRH088984 dated February 20, 2017 issued by ARC and Which bill

of lading lists Cargo Shipper Defendant IAL as the shipper of the said vehicle.

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 6 of 13

23. The Subject Nissan Vehicle purportedly had either battery issues or starter issues
while stored at the marine terminal in Bremerhaven prior to loading on board the M/V I-Ionor.

24. Upon information and belief, the Vessel Defendants failed to take any action or
conduct any inspections to determine whether the Subject Nissan Vehicle was safe for transit on
board a RoRo vessel transiting the Atlantic Ocean as a result of the aforementioned issues with
the Subject Nissan Vehicle.

25. Upon information and belief, defendant IAL failed to properly inspect the Subject
Nissan Vehicle or otherwise ensure that it the vehicle was safe for transit on board a RoRo vessel
transiting the Atlantic Ocean.

26. At all times relevant hereto, a contract of insurance for property damage was in
effect between Daimler and HDI, which provided coverage for, among other things, loss or
damage to the subject Daimler vehicles.

27. Pursuant to the aforementioned contract of insurance between Daimler and HDI,
monies have been expended on behalf of Daimler to the detriment of HDI due to the damages
sustained to the Daimler vehicles during the subject transit on board the M/V HONOR.

28. As HDI has sustained damages as a result of said expenditures, expenditures
rightly the responsibility of defendants, HDI has an equitable right of subrogation and is
subrogated, to the extent of its expenditures, to the rights of its insured, Daimler, with respect to
any and all claims for damage against the defendants

29. By reason of the foregoing, plaintiff has sustained losses Which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be $1,250,000.00.

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 7 of 13

AS AND FOR A FIRST CAUSE OF ACTION AGAINST VESSEL DEFENDANTS-
BREACH OF CONTRACT

30. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 29, inclusive, as if herein set forth at length.

31. Pursuant to the contract entered into between the parties, Vessel Defendants owed
a contractual and statutory duty to the Plaintiff, to carry, bail, keep and care for, protect and
deliver the Plaintiff‘s cargo in the same good order and condition as at the time said defendant
first accepted custody and control of the goods.

32. The Vessel Defendants breached their contractual and statutory duties by failing
to properly care for, bail and protect the Plaintiffs cargo in the same good order and condition as
at the time said defendant first accepted custody and control of the goods.

33. As a direct and proximate result of said breach of contract by the Vessel
Defendants, the Plaintiff has suffered damages in the amount presently estimated to be no less
than $1,250,000.00.

34. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, Which are
presently estimated to be no less than $1,250,000.00.

AS AND FOR A SECOND CAUSE OF ACTION AGAINST VESSEL DEFENDANTS-
BREACH OF BAILMENT

35. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 34, inclusive, as if herein set forth at length.
36. Pursuant to its obligations as a bailee for hire of the Plaintiff's cargo, the Vessel

Defendants owed contractual and statutory duties to Plaintiff to carry, bail, keep and care for,

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 8 of 13

protect and deliver the Plaintiff's cargo in the same good order and condition as at the time said
defendant first accepted custody and control of the goods.

37. The Vessel Defendants breached their duties as bailees for hire by failing to
properly carry, bail, keep and care for, protect and deliver the Plaintiff‘s cargo in the same good
order and condition as at the time said defendant first accepted custody and control of the goods.

38. As a direct and proximate result of the breach of bailment by the Vessel
Defendants, the Plaintiff has suffered damages in the approximate amount of $1,250,000.00.

39. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
With specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $1,250,000.00.

AS AND FOR A THIRD CAUSE OF ACTION AGAINST VESSEL DEFENDANTS-
NEGLIGENCE

40. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 39, inclusive, as if herein set forth at length.

41. The Vessel Defendants owed a duty to the Plaintiff to carry, bail, keep and care
for, protect and deliver the Plaintiff's cargo in the same good order and condition as at the time
said defendant first accepted custody and control of the goods.

42. The Vessel Defendants breached and were negligent in their duty to carry, bail,
keep and care for, protect and deliver the Plaintiff's cargo in the same good order and condition
as at the time said defendant first accepted custody and control of the goods.

43. As a direct and proximate result of the negligence by the Vessel Defendants, the

Plaintiff has suffered damages in the approximate amount of $1,250,000.00.

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 9 of 13

44. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $1,250,000.00,

AS AND FOR A FOURTH CAUSE OF ACTION AGAINST VESSEL DEFENDANTS -
M]V HONOR WAS UNSEAWORTHY

45. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 44, inclusive, as if herein set forth at length.

46. Prior to, and at all times relevant hereto, the Vessel Defendants failed to exercise
due diligence to make the M/V HONOR seaworthy. The M/V HONOR was at all relevant times
not fit to undertake the service in which she was engaged. The losses suffered by or in
connection with Plaintiff's cargo Were caused in Whole or in part by the Vessel Defendants'
failure to exercise due diligence to make the M/V HONOR seaworthy at the commencement of
the voyage.

47. The losses suffered by or in connection with Plaintiff's cargo, as well as the fire
which occurred on board the vessel on February 24, 2017 off Southampton, England were caused
in whole or in part by the fault, design or neglect, or want of care of the Vessel Defendants
and/or the M/V HONOR, and/or those in charge of the M/V HONOR, and/or persons for whom
Vessel Defendants are responsible

48. The losses suffered by or in connection with Plaintiffs cargo, as well as the
subject casualty, resulted from causes Within the privity and knowledge of the Vessel
Defendants, and/or their officers, directors, managers, supervisors, superintendents and/or such

persons Whose privity and knowledge or imputable to the Vessel Defendants.

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 10 of 13

49. As a direct and proximate result of the aforesaid unseaworthiness resulting from
the Vessel Defendants actions, or failure to act, the Plaintiff has suffered damages in the
approximate amount of $1,250,000.00.

50. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $1,250,000.00.

AS AND FOR A FIFTH CAUSE OF ACTION AGAINST CARGO SHIPPER IAL -
STRICT LIABILITY

51. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 50, inclusive, as if herein set forth at length.

52. Defendant IAL as a shipper of the aforesaid Subject Nissan Vehicle, had a
statutory duty to other shippers of cargo laden on board the MfV HONOR to ensure that the 2010
Nissan Rogue was in good order and condition in all respects for the transit from Europe to the
United States.

53. Defendant IAL, as a cargo shipper, is strictly liable for any and all damages its
cargo causes to other cargo properly laden on board the M/V HONOR in that the 2010 Nissan
Rogue is and was a "dangerous cargo" as that term is used in Section 4(6) of COGSA.

54. Upon information and belief, the Subject Nissan Vehicle was in a defective
condition at the time it was stowed on board the M/V HONOR for voyage CB705.

55. The defects that existed in the Subject Nissan Vehicle rendered it to be an
unreasonably dangerous product, fraught with unexpected dangers to foreseeable users and
foreseeable third-party by-standers.

56. Plaintiff suffered damages as a direct result of the fire caused by the defects that

existed in the Subject Nissan Vehicle.

10

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 11 of 13

57. As a proximate result of the foregoing, Plaintiff has sustained damages in the
amount of no less than $1,250,000.00.

58. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $l,250,000.00.

AS AND FOR A SIXTH CAUSE OF ACTION AGAINST CARGO SHIPPER IAL -
NEGLIGENCE

59. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 58, inclusive, as if herein set forth at length.

60. IAL, in its capacity as the shipper of the Subject Nissan Vehicle, had a duty to
other shippers of cargo laden on board the M/V HONOR to ensure that the Subject Nissan
Vehicle was in good order and condition in all respects for the ocean transit from Europe to the
United States.

61. Upon information and belief, the Subject Nissan Vehicle Was in a defective and
dangerous condition at the time it was stowed on board the M/V HONOR in Europe.

62. Upon information and belief, IAL, prior to contracting to have the Subject Nissan
Vehicle transported from Europe to the United States, failed to properly inspect the said vehicle.

63. Upon information and belief, IAL failed to make sufficient efforts to inspect the
Subject Nissan Vehicle or verify that it was safe for transit on board a RoRo vessel transiting
from Europe to the United States.

64. The defects that existed in the Subject Nissan Vehicle rendered the vehicle to be
an unreasonably dangerous vehicle, fraught with unexpected dangers to foreseeable users and to

foreseeable third-party bystanders.

ll

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 12 of 13

65. IAL breached the duties it owed to the owners of other cargoes laden on board the
M/V HONOR by failing to comply with its contractual and statutory duties and obligations in
respect to the Subject Nissan Vehicle prior to booking the Subject Nissan Vehicle for transit on
board the M/V HONOR.

66. Plaintiff suffered damages as a direct result of the fire caused by the defects that
existed in the Subject Nissan Vehicle.

67. As a proximate result of the foregoing, Plaintiff has sustained damages in the
amount of no less than $1,250,000.00.

68. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $1,250,000.00.

WHEREFORE, Plaintiff prays:

1. That process in due form of law may issue against Defendants citing them to
appear and answer all and singular the matters aforesaid;

2. That judgment may be entered in favor of Plaintiff against Defendants for the
amount of Plaintiff‘s damages in the amount of at least $1,250,000.00, together with interest,

costs and the disbursements of this action; and

12

Case 1:19-cV-00923-AT Document 1 Filed 01/30/19 Page 13 of 13

3. That this Court grant to Plaintiff such other and further relief as may be just and

proper.

Dated: New York, New York
January 30, 2019
461-09

CASEY & BARNETT, LLC
Attorneys for Plaintiff

wage z /zw

Martin F. Casey

Gregory G. Barnett

305 Broadway, Ste 1202
New York, New York 10007
(212) 286~0225

13

